Title: From Benjamin Franklin to Thomas Birch, 16 April 1762
From: Franklin, Benjamin
To: Birch, Thomas


Cravenstreet, Friday morng. [April 16, 1762]
Mr. Franklin’s Compliments to Dr. Birch and returns Mr. Delaval’s and Mr. Canton’s Papers. Mr. F. thought he had prevail’d with each of those Gentlemen to omit or change some Expressions that might tend to occasion a Dispute, but on farther Discourse finds that neither of them cordially approve the Alterations propos’d, tho’ they might consent to them at the Instance of their Friends; so the Papers are return’d unalter’d; and Mr. F. begs Pardon of Dr. Birch for the Trouble his Officiousness has given him; and requests his Acceptance of a Book herewith sent him.
The Pacquet was brought by a Friend of Mr. F.’s from France.
 Addressed: To / Revd. Dr Birch
